Citation Nr: 0602680	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-09 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1954 to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously remanded by the Board in June 2003 
and April 2004.  


FINDINGS OF FACT

1.  The record includes a diagnosis of PTSD, associated with 
the veteran's reported experiences during service.

2.  The veteran did not engage in combat with the enemy 
during service.

3.  The veteran's claimed in-service stressful experiences 
(to include claimed personal assaults) have not been 
corroborated by service records or other credible, supporting 
evidence, and the veteran has not provided sufficient 
information for VA to further attempt to independently 
corroborate any such in-service stressful experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the February 2001 
rating determination, the November 2001 statement of the 
case, the January 2004 and December 2004 supplemental 
statements of the case, and the September 2003 and April 2004 
VCAA letters, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The April 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the February 2001 rating determination came 
before notification of the veteran's rights under the VCAA.  
VCAA notice should be provided prior to the initial denial.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Delayed 
notice, however, is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any defect 
with respect to the timing of the VCAA notice in this case 
was harmless.  The veteran had the opportunity to have his 
claim adjudicated after receiving the VCAA notice and having 
the opportunity to submit additional evidence or information.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  All pertinent service medical, VA, and private 
treatment records have also been obtained.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service Connection

A review of the veteran's service medical records reveals 
that there were no complaints or findings of any psychiatric 
disorders.  At the time of the veteran's August 1957 service 
separation examination, normal psychiatric findings were 
reported.  On a January 1958 report of medical history, the 
veteran checked the "no" boxes when asked if he had nervous 
trouble of any sort, depression or excessive worries, 
frequent trouble sleeping, frequent nightmares, or loss of 
memory or amnesia.  

The veteran's service personnel records reveal that in 
November 1956 he was confined to hard labor for a period of 
two months as a result of grabbing and shaking a civilian and 
striking and kicking an electrician's first mate.  

In June 1957, the veteran was confined to the limits of the 
Marine Base for forty days as a result of two separate 
instances, (1) leaving his guard post and (2) being out of 
uniform by appearing in regular blue trousers without wearing 
a regular uniform shirt, necktie, cap, and accessories.  

In December 1999, the veteran requested service connection 
for PTSD.  

In March 2000, the veteran filed a statement in support of 
claim where he indicated that he had been sentenced to three 
months in the brig while in New London, Connecticut.  He 
indicated that the brig was being run by Navy personnel.  He 
stated that it was common knowledge that if Marines got brig 
time there was payback coming due.  He noted that upon his 
entrance he was told by the Navy Guard that his "ass was 
his" and he shoved the veteran up against the wall and 
punched him in the chest and threw him in the cell.  The 
veteran stated that he could not remember any day that was 
not full of fear of this crackpot and that he was subjected 
to a lot of verbal abuse, pushing, and punching.  

He noted that he was subjected to torture on one occasion.  
The veteran stated that he was told to take off his clothes 
and he stripped to his underwear.  He then put a mop bucket 
over his head and had to "duck walk" around while they beat 
him with their nightsticks.  He was then put in the shower 
and told to do push ups.  He noted that the showers were 
turned on with only hot water and that he experienced a 
burning sensation from the water.  The water was then turned 
ice cold.  He stated that this lasted about 4 to 6 minutes.  

He was then placed in the storage room with another sailor 
and a dog.  The guards then broke a bottle of ammonia against 
the wall and closed the door.  The veteran indicated that his 
eyes and nostrils began to burn.  He then reported that the 
dog started howling and went crazy.  He stated that the dog 
grabbed his leg and it felt like his leg was put in a vice.  
He noted that the door was then opened and they were taken to 
their cells.  

The veteran stated that after he was released he returned to 
normal duty but he was warned by a commanding officer that he 
was a wanted man because he had gone from a toe the mark 
marine to someone who was just trying to finish out his time.  
He noted that he was then subjected to "blanket" parties 
for no apparent reason and was the subject of picking fights 
all the time out of the blue.  He indicated that he pretty 
much slept with one eye open until he was discharged.  The 
veteran then gave the names of several individuals who could 
attest to the incident.  He did not supply the full names of 
some of these individuals and provided no addresses for any 
of them.  

At the time of a March 2003 VA examination, the veteran 
reported that he had never received mental health counseling 
or been psychiatrically hospitalized.  He was noted to have 
had one session with a social worker in April 2000 regarding 
pursuing service connection for abuse the veteran reported 
experiencing in the Marines.  

The veteran reported that on one occasion he was beaten up by 
a group of "big black Marines".  He noted that he was still 
having nightmares about this incident.  He also stated that 
there was tension between the Marines and Navy personnel.  
The veteran again reported the incident which resulted in his 
being sent to the brig for three months.  The examiner noted 
the incident reported by the veteran in his March 2000 
statement in support of claim.  

The examiner indicated that the veteran clearly met the 
diagnostic criterion A in DSM-IV.  He noted that the veteran 
felt his life was in danger from the Navy Guard on a daily 
basis while he was in the brig.  He observed that the 
veteran's reaction involved intense fear, horror, and 
helplessness.  As it related to criterion B, the veteran did 
not report current or intrusive recollections of the events.  
He did report recurrent and distressing dreams of the event.  
He had nightmares of being tortured, of violence, of being 
abandoned by loved ones, and of being beaten up by African-
American people.  He also had nightmares of being a prisoner 
of war, which the examiner found puzzling, as the veteran had 
not been one, and of being alone and tortured and beaten.  
The veteran was also noted to have distressing nightmares of 
fighting battles and always losing and being killed despite 
not having been in combat.  The veteran did not suffer from 
intense psychological distress at exposure to cues that 
symbolized aspects of the traumatic events and did not 
experience physiological reactivity upon exposure to cues 
that resembled the actual events.  

As it related to diagnostic criteria C, the veteran did not 
avoid thoughts, feelings, or conversations associated with 
the trauma; did not avoid activities, places, or people that 
aroused recollections of the trauma; and did not exhibit an 
inability to recall an important aspect of the trauma.  He 
did exhibit markedly diminished interest and participation in 
significant activities and pronounced feelings of detachment 
and estrangement from others as well as a restrictive affect.  
He did have a sense of a foreshortened future.  

As to criteria D, the veteran had persistent presence of 
symptoms of increased arousal, had difficulty falling asleep, 
and experienced chronic irritability and outbursts.  He did 
not have difficulty concentrating and did not experience 
hypervigilance or exaggerated startle response.  

The veteran had experienced the symptoms for B, C, and D, for 
more than one month.  Thus, he satisfied the E criteria.

As to the F criterion, the veteran experienced significant 
distress in his functioning due to the above symptoms.  He 
had been unable to work for any length of time since his 
discharge.  He had also been unable to develop close 
relationships with anyone.   A diagnosis of chronic PTSD was 
rendered.  

In June 2003, the Board remanded this matter for further 
development, to include attempting to obtain any additional 
service medical records and to allow the veteran the 
opportunity to provide additional information as it related 
to his stressors.  

In September 2003, the RO sent the veteran a duty to assist 
letter.

In January 2004, the National Personnel Records Center 
responded that they had no additional service medical or 
personnel records.  

In April 2004, the Board again remanded this matter to notify 
the veteran of what was necessary to verify stressors claimed 
in a personal assault case.  

In April 2004, the RO sent a letter to the veteran informing 
of what was necessary to verify a personal assault stressor.  

In response to the April 2004 letter, the veteran forwarded a 
letter from an individual W. C., who was a neighbor and a 
friend of the veteran and who had been in the Marines, but 
not with the veteran.  He noted that the veteran had 
undergone a significant personality change following his 
return from his service in the Marines.  He stated that he 
knew the things described by the veteran were the truth as he 
was a friend of the veteran and had also served in the 
Marines.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2005).  The Board notes that in March 
2002, 38 C.F.R. § 3.304(f) was amended, effective March 7, 
2002, with respect to claims based on personal assault.  See 
67 Fed Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 
3.304(f)(3) (2004).

The pertinent medical evidence in this case includes a March 
2003 VA examiner's diagnosis of PTSD.  However, even 
assuming, without deciding, that the veteran has met the 
first criteria for establishing service connection for the 
condition-a diagnosis of PTSD rendered in accordance with the 
DSM-IV-the Board finds that in this case, the claim must 
nonetheless fail because another essential criterion- 
credible evidence that a claimed stressor actually occurred- 
has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy." See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

In the instant case, the record does not establish that the 
veteran participated in combat, his DD-214 does not reflect 
receipt of any medals indicative of combat service, or show 
that the veteran served anywhere near combat during his 
active service from July 1954 to August 1957.  The veteran is 
also not claiming that his alleged in-service stressful 
experiences are the result of any participation in combat.  
As the veteran's claimed stressors do not involve any 
participation in combat with the enemy, his lay statements, 
alone, are not sufficient to establish the occurrence of any 
in-service stressor; rather, corroborating evidence is needed 
to support the claim for service connection. See 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98.

The Board notes that some of the veteran's claimed in-service 
stressors involve personal assaults, and therefore fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  Furthermore, as noted above, 
under Paragraph 5.14(d), Part III, of VA's Adjudication 
Procedure Manual, M21-1, it is noted that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).

Under section 3.304(f)(3), if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Considering the evidence in light of the above-cited 
criteria, the Board finds that there is no credible 
supporting evidence that any of the veteran's claimed in-
service stressful experiences actually occurred.

The veteran's SMRs in this case do not document any treatment 
for a psychiatric disorder or physical trauma other than that 
arising from a motor vehicle accident.  The RO has also 
obtained the veteran's service personnel records.  While the 
Board notes that the veteran was sentenced to 60 days of hard 
labor in 1956, there is no indication that the veteran was 
treated for any injuries sustained in any claimed stressful 
event or that the service medical records contain any 
complaints or findings of nervousness; information, that 
might corroborate the claimed in-service events.  

The Board notes that under 38 C.F.R. § 3.304(f) evidence from 
sources other than the veteran's service records may 
corroborate his account of an alleged personal assault.  In 
this regard, the veteran has submitted a statement from a 
friend who noted a change in the veteran's behavior following 
service and who indicated that he had been told by the 
veteran what had happened to him in the service.  The friend 
further indicated that as he had been in the same branch of 
service as the veteran and knew the veteran well enough, he 
knew that the things described by the veteran were true.  
This letter does not provide independent verification that 
the incidents alleged by the veteran actually occurred.  Mr. 
C has not reported that he served with the veteran.  
Moreover, the letter does not provide any specific details 
about what actually occurred to the veteran while he was in 
service.   

At this juncture, then, there is no verified or verifiable 
in-service stressful experience to support a diagnosis of 
PTSD; hence, further development of the claim is not 
warranted.

Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met. Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.  




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


